4^/^-c?/tu^vo i
     TO:   CLERK OF THE COURT OF                                      12/23/2014

     CRIMINAL APPEALS

     ?   O BOX 12303 CAPITAL STATION

     AUSTIN, TEXAS 787.11



     RE: FILING DATES' / NUMBERS / OUTCOMES
     OF C-3 0008220--0926958&-B-C-D-E-F-G-H

     /.fR--65-4o9--01--02-03-04-05-06--07--0a



                    DEAR CLERK,

            PLEASE \\KXJLD irOU GIVE ME THE DATES_NUM'BERS_AND OUT-CCMES OF THE ABOVE
     CIT^D AND REQUESTED CASES ?
            THANK YUU KINDLY FOR YOUR TIME, AND PATIENCE.

                                                SINCERLY,




 ' .                               PAIGE LOUIS BENNER #1278531
 i

                                   2101 FM 369 Nth ALLRED UNIT

                                          IOWA PARK,    TEXAS

                                                76367-6568

 PS      IF AT .ALL POSSIBLE COULD I PLEASE GET THE ORDER THAT WAS ISSUED FOR 092695611



f-5 - Vt tk~4^_
                                                RECEIVED IN
     CC PERSONAL,    FILE
                                       COURT OF CRIMINAL APPEALS

                                                 JAN 0 5 2015

                                            Abel Acosta, Clerk